Citation Nr: 1726213	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-45 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from March 1976 to July 1979.  Thereafter, he served in the Army Reserves from July 1979 to March 1985.  He had a period of inactive duty (INACDUTRA) from July 1979 to January 1980.  He was in the individual ready reserves from September 1981 to March 1982 and reserve reenlistment from March 1982 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was most recently before the Board in March 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran requested a video hearing in November 2010.  The Veteran's hearing was scheduled in August 2013, but the Veteran did not appear for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

The Board recharacterized the issues in the March 2015 remand.  As service records were recently received, new and material evidence was no longer needed to reopen the claims.  A further explanation is included in the March 2015 Board remand.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is not attributable to the Veteran's active duty, or periods of INACDUTRA or ACDUTRA.

2.  The Veteran's heart disability is not attributable to the Veteran's active duty, or periods of INACDUTRA or ACDUTRA.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred during or aggravated by the Veteran's active duty or periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1110, 101(24) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2.  Heart disability was not incurred during or aggravated by the Veteran's active duty or periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1110, 101(24) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records have been obtained.  Examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers.  The Board finds that the March 2017 opinion to be adequate as the physician reviewed the Veteran's history and records prior to rendering her findings and opinions.  Etiology opinions were provided which were supported by adequate rationales.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §101 (24); 38 C.F.R. § 3.6 (a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419   (1998).

Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (d) and (e) (2016).  Accordingly, service connection may be granted for disability resulting from injury incurred or aggravated while performing INACDUTRA.

The advantage of certain evidentiary presumptions, provided by law, that assist Veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67   (1999) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479   (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.  

The Veteran claims that his allergic rhinitis and heart disability is related to his military service.  The Veteran not only had active military service, but he also had periods of ACDUTRA and INADACDUTRA.  As he was a Veteran who had active military service and was discharged or released under conditions other than dishonorable, he is considered a Veteran.  The Appeals Resource Center (ARC) drafted a memorandum in February 2017 which noted that the Veteran had active duty service from March 3, 1976 to July 7, 1979.  He also had INACDUTRA from July 8, 1979 to January 1, 1980, individual ready reserve dates from September 16, 1981 to March 1, 1982 and reserve reenlistment from March 2, 1982 to March 1, 1985.  It is not clear from this memorandum or from documentation in the claim file, what periods of the individual ready reserve and reserve reenlistment were ACDUTRA or INACDUTRA.  Despite this, the Board finds that a decision can be rendered because the evidence does not show that the Veteran's current disabilities are related to any period of service.  

Allergic Rhinitis

The Veteran alleges that his allergic rhinitis is due to military service.  The Veteran reported that he started having recurring sinus problems while in the Army in 1977.  See March 2016 examination report.  Over the years, the severity and frequency had increased.  He noted that he was diagnosed with allergies.  The Veteran reported having recurring episodes of sinusitis 3 to 4 times a year and asthma-like symptoms.  The Veteran reported allergic rhinitis symptoms that began during service and that he self-treated with antihistamines.  See December 2014 VA examination report.  The Veteran reported that he continued to experience allergic rhinitis symptoms after separation from the military.  Id.  The Veteran also alleges that during service, he was in car accident in 1977 and this resulted in his sinus problems.  

In terms of military records, the Veteran denied ear, nose or throat trouble, sinusitis, or chronic cough.  See Report of Medical History dated in October 1975.  In January 1977, he was in a motor vehicle accident where he hit his head on the roof of the automobile.  He had some headaches, but the radiology report was negative. In a November 1978 service treatment record, the Veteran was diagnosed with strep throat.  The Report also noted that he had an auto accident in 1977 with no sequelae.  A February 1979 clinical evaluation of the nose and sinuses was marked normal.  In a February 1979 Report of Medical History, the Veteran responded no to ever having sinusitis, hay fever, or shortness of breath.  In December 1982, the Report of Medical History included a notation of mild sinusitis.  

Following service, VA records show treatment for allergic rhinitis in February 2006 and March 2006.  The Veteran was diagnosed with sinusitis in May 2016.   The December 2014 VA examiner noted that the Veteran was diagnosed with allergic rhinitis around May 2001.  He had a surgical procedure in May 2010 to remove hypertrophy of inferior turbinates.  The December 2014 examiner noted that the Veteran had allergic rhinitis year-round.

In terms of a nexus opinion linking a current diagnosis to his military service, there are three opinions included in the file.  In December 2014 and March 2016, the Veteran was afforded examinations to evaluate his allergic rhinitis or sinus condition.  An opinion was provided at that time; however, the December 2014 examiner did not provide a thorough opinion and his opinion is inadequate.  The Board remanded the case for a more thorough opinion in March 2015.  Although a March 2016 examiner provided an adequate examination, he did not provide an adequate opinion because he did answer the questions asked by the Board in the March 2015 remand.  Another opinion was provided in March 2017.  The examiner reviewed the record and examination reports and provided an opinion which answered the questions in the March 2015 remand.  The Board finds that this March 2017 opinion is adequate.

After reviewing the records, the physician who provided the March 2017 opinion noted a 1982 separation Report of Medical History indicating mild sinusitis.  Despite this, the active duty records were negative for any clinical presentation related to allergic rhinitis or sinusitis.  The physician concluded that it would be mere speculation to assume an in-service onset date for the Veteran's claimed allergic rhinitis because of a lack of any objective allergic and/or respiratory-based clinical evidence to support chronicity and/or recurrent events related to allergic rhinitis or sinusitis.  The examiner also addressed the Tonisillitis diagnosis.  The examiner found that the 1978 tonsillitis event was acute, self-limited and transient.  The anatomical description of tonsil tissue includes two oval-shaped pads of tissue at the back of the throat.  Allergic rhinitis is characterized by sneezing, rhinorrhea, obstruction of the nasal passages, conjunctival, nasal and pharyngeal itching, and lacrimation which all occur in the temporal relationship to allergen exposure.   In addition, mild sinusitis is defined as inflammation of the paranasal sinus, to include the deep nasal passage space of the frontal, ethmoidal, maxillary and sphenoid cavities.  The physician opined that it was less likely than not that the Veteran's claimed allergic rhinitis and sinusitis related to or is aggravated by a tonsillitis event because of the anatomical and pathophysiological nature of tonsillar tissue is independent and separate from allergic rhinitis or sinusitis.  The examiner also opined that it was less likely than not that the Veteran's currently claimed allergic rhinitis or sinusitis relates to or is aggravated by the in-service diagnosis of tonsillitis or the in-service notation of mild sinusitis.  She opined that the 2001 treatment for allergic rhinitis and disorders was not caused by a period of active duty or caused by a period of active duty or ACDUTRA.  The examiner also opined that it was less likely than not that the Veteran's sinus problems were related to or aggravated by his in-service 1977 car accident or otherwise related to or aggravated by service.  The examiner noted that active duty records and records during a presumptive period and post-service were negative for a nexus between residuals of claimed head injury and current sinus problems, and silent for any objective posttraumatic based clinical traumatic brain injury (TBI) or sinus evidence related to a nexus between his 1977 motor vehicle accident event and sinus problems.  The physician concluded that it was less likely than not that the Veteran's current claimed allergic rhinitis and/or sinusitis related to or was aggravated by his military service.  

Having carefully reviewed the record, the Board concludes that service connection for allergic rhinitis or sinus disability is not warranted.  There is current evidence of allergic rhinitis; however, there is no competent evidence documenting that this disease is associated with any period of active duty or periods of ACDUTRA or INACDUTRA.  No health care professional is on record as linking currently existing rhinitis and/or sinusitis to active duty, ACDUTRA or INACDUTRA.  

Although service treatment record shows notations of mild sinusitis during service, other service treatment record note that the Veteran responded no to sinusitis or hay fever.

As to whether the Veteran is competent to opine that his allergic rhinitis began during service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements as to allergic rhinitis is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the Veteran is not competent to provide an etiology opinion for his nasal disorders.  

Even if the Veteran were competent, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.

Besides the Veteran's statements of a relationship between sinusitis and allergic rhinitis with his military service, no other positive nexus opinions have been provided.

In summary, the preponderance of the evidence is against a finding that the Veteran's current allergic rhinitis or any type of sinus disability began during service, is due to his military service or during ACDUTRA. Accordingly, there is no basis upon which to grant service connection for that disease.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Heart Disability

The Veteran alleges that his heart disability is related to his military service or to periods of ACDUTRA.  The Veteran reported that he had an abnormal electro-cardiogram (ECG) during service.  See March 2016 examination report.  When he left the service, he reported that the ECG was still abnormal.  He was finally diagnosed in late 2000s with ischemic heart disease.  The Veteran reported that the onset of his chest pain began during service.  See December 2014 VA examination report.  The Veteran also reported that he sought treatment in 1980 for chest pain and was given some capsule medication, but he did not remember what it was.  He reported continued chest pain with abnormal EKG's since separating from active military service.  He sought treatment from civilian physicians after service.  
The Board notes that the Veteran had no in-country service in Vietnam and has not alleged exposure to herbicide or that herbicide has caused his current heart disability.  

During service, the Veteran denied heart trouble, pain or pressure in chest, dizziness or fainting spells.  See October 1975 Report of Medical Examination.  A December 1982 Report of Medical History noted pleuritic chest pain in 1980 and tachycardia.  A December 1982 EKG noted non-specific T-wave abnormality but also normal sinus rhythm and rate.  A February 1979 Separation Report of Medical Examination conducted during service revealed clinical examination of the heart was normal at that time.

Following service, records showed that the Veteran's heart was normal and there was no murmur and no S3.  See December 2000 VA treatment record.  The Veteran reported having a history of hypertension but no history of diabetes or heart problems.  See March 2001 VA treatment record.  A July 2001 Holter monitor examination documented a few episodes of sinus tachycardia, when the heart rate was up to 135 per minute.  The Holter Report recorded normal sinus rhythm heart rates, isolated premature ventricular complexes, no significant pauses and episodes of sinus tachycardia, premature atrial tachycardia 135 BPM few episodes.  In February 2009, he underwent a cardiac catheterization for intermittent claudication and angina and was diagnosed with chronic ischemic heart disease.  See December 2014 VA examination report.  A December 2008 EKG noted nonspecific T changes were no longer present.  In December 2014, the VA examiner diagnosed non-ischemic coronary artery disease after reviewing cardiology notes.  The examiner explained that it is not ischemic heart disease because it is nonocclusive.  His LAD had a 45% lesion with a normal fractional flow reserve and his RCA had a 60% lesion.  The March 2016 examiner noted that the Veteran reported recurring dizziness and syncope.  He had some shortness of breath and occasional chest tightness and pain.

In March 2017, a physician reviewed the Veteran's claims file and provided opinions regarding whether his heart disability was related to service.  The physician noted that the approximate diagnostic date of Ischemic Heart Disease, to include cardiac catherization secondary to coronary artery disease was in February 2009.  The November 2011 EKG was negative for tachycardia.  After service, the physician noted that the Veteran had uncontrolled hypertension in the 1980s and dyslipidemia and Diabetes Mellitus, Type II with clinical evidence of probable diabetic nephropathy in 2016.  The physician found that it was at least as likely as not that the Veteran's heart condition relates to or is aggravated by his long-standing uncontrolled hypertension and complications of diabetes because current cardiovascular, endocrine and internal medicine clearly and unmistakably agree that Diabetes Mellitus, Type II, obesity, arteriosclerosis and hypercholesterolemia are major risk factors for cardiovascular disease, coronary artery disease and ischemic heart disease.  The physician also addressed tachycardia, which is defined as a heart rate greater than 100 beats per minute.  The physician noted that review of the active duty records, to include the December 1982 separation examination and the December 1982 EKG, showed that the Veteran was asymptomatic for any signs and symptoms related to atrial or ventricular arrhythmia and/or co-morbidities, to include palpitations, chest pain, dyspnea, diminished capacity, syncope and/or specific EKG changes associated with cardiac arrest, and/or heart disease.  The December 1982 EKG observed normal sinus rhythm, with rate at 95 and non-specific T wave abnormality.  Similarly and in retrospect, the October 1975 enlistment and February 1979 periodic examinations also observed normal sitting blood pressure reading and pulse rates.  Therefore, the physician concluded that it was as least as likely as not that the December 1982 event was acute, self-limited and transient.  There was also no objective, cardiovascular-based, clinical evidence of abnormal cardiovascular-based events related to tachycardia during the presumptive period.  The physician explained that current cardiovascular and internal medicine literature agree EKG T wave is associated with repolarization of the ventricle chambers; however, T-wave changes are common but are less specific signs of ischemia, unless they are new and deep T-wave inversions.  Clinically, non-specific T-wave abnormality is not necessarily indicating the presence of a cardiovascular condition but often is seen as a result of no obvious causes, fever, metabolic changes, acidosis or alkalosis in healthy and well-trained people.  Therefore,  the physician opine it was less likely than not that the Veteran's heart disability, to include tachycardia, is related to his military service because medical records during service, including the December 1982 event were lacking any significant objective, cardiovascular-based, clinical evidence of abnormal cardiovascular conduction events related to tachycardia.  The physician also found that it was less likely than not that the Veteran's claimed heart condition was related to a single 1980 pleuritic chest pain event during service.  The physician explained that pleuritic chest pain is defined as an inflammation of the membrane that surrounds and protects the lungs.  In December 1982, the examination recorded a past medical history of pleuritic chest pain in 1980.  The physician found that it was at least as likely as not that the pleuritic chest pain was an acute, transient and self-limited condition because the 1982 separation examination was negative for complaints or diagnosis of chronicity, injury and/or additional events related to pleuritic chest pain and/or chest pain or a nexus between cardiovascular disease and changes with inspiration and exhalation.  The separation examination was also negative for any objective, respiratory and pericardial-based clinical evidence of respiratory and pericardial-based clinical evidence of respiratory and/or breathing conditions related to inhalation and exhalation.  The physician concluded that it was less likely than not that the Veteran's claimed heart condition, to include ischemic heart disease, tachycardia and/or pleuritic chest pain, related to or was caused by a period of active duty or ACDUTRA, or was otherwise related to in-service complaints or treatment.  The physician noted that Veteran's lay statements were considered in formulating this opinion.

Having carefully reviewed the record, the Board concludes that service connection for a heart disability is not warranted.  There is current evidence of a heart disability; however, the preponderance of the evidence is against the finding of a nexus relationship between his current disability and his military service, to include active duty and periods of ACDUTRA or INACDUTRA.   

In terms of periods of INACDUTRA, the evidentiary burden is on the claimant to show that he or she became disabled from an injury incurred in line of duty during INACDUTRA.  The Veteran's claimed heart condition is a disease and not an injury and therefore, it cannot be shown that the Veteran's heart condition was due to injury that incurred in the line of duty during INCDUTRA.
 
As to whether the Veteran is competent to opine that his heart disability is related to his military service,  lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements as to his heart disability are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the Veteran is not competent to provide an etiology opinion for his cardiac disorder.  

Even if the Veteran were competent, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.

Besides the Veteran's statements of a relationship between current heart disability and his military service, no other positive nexus opinions have been provided.

In summary, the preponderance of the evidence is against a finding that the Veteran's heart disability is related to his military service or during periods of ACDUTRA or INACDUTRA. Accordingly, there is no basis upon which to grant service connection for that disease.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a heart disability is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


